Exhibit 10.1

AMENDMENT NO. 7
TO
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 26th day of June, 2007, by and between Silicon Valley Bank
(“Bank”) and Sipex Corporation, a Delaware corporation (“Borrower”) whose
address is 233 South Hillview Drive, Milpitas, California 95035.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 21, 2005 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.5(b) (Term Loan). Section 2.1.5(b) is amended in its entirety to
read as follows:

(b) Interest accrues from the date of each Term Loan at the rate set forth in
Section 2.3. Interest on each Term Loan shall be payable beginning on the first
day of the month following the funding date of such Term Loan. Each Term Loan
shall be payable in thirty-six (36) equal monthly installments of principal plus
accrued interest; provided however, all of the Term Loan Obligations shall be
paid in full no later than the earliest of (i) a violation of Section 7.2(a) or
(b), (ii) a Merger or Acquisition, or (iii) the Borrower’s receipt of net
proceeds from the consummation of an equity financing of no less than
$10,000,000, all of the Term Loan Obligations shall be immediately due. When
repaid or prepaid, the Term Loan may not be reborrowed.

2.2 Section 2.3 (Interest Rate, Payments.). The first sentence of Section 2.3(a)
is amended in its entirety to read as follows: “Advances accrue interest on the
outstanding balance at a per annum rate equal to the Prime Rate plus three
percent (3.00%).”

2.3 Section 2.4 (Fees). Section 2.4(a) is amended in its entirety to read as
follows:

(a) Success Fee. (i) On or prior to June 26, 2007, a fully-earned,
non-refundable success fee of $20,000, (ii) on or prior to a Merger or
Acquisition, an additional, fully-earned, non-refundable success fee of $55,000
and (iii) an additional, fully-earned, non-refundable fee of $2,500 shall be
incurred per day if the any of the Obligations are not paid in full within
3 days of the applicable maturity date.

2.4 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 is
amended in its entirety to read as follows:

Section 6.2 (Financial Statements, Reports, Certificates).

(a) Borrower will deliver to Bank: (i) as soon as available, but no later than
30 days after the end of each fiscal month, Borrower prepared consolidated
financial statements prepared under GAAP, consistently applied, subject to
year-end audit adjustments and the absence of footnotes and a deferred revenue
report; (ii) as soon as available, but no later than the earlier of within 5
days of filing with the SEC or 50 days after the end of each fiscal quarter,
Borrower’s Report on Form 10-Q containing consolidated financial statements
prepared under GAAP, consistently applied, subject to year-end audit adjustments
and the absence of footnotes and a deferred revenue report; (iii) as soon as
available, but no later than the earlier of within 5 days of filing with the SEC
or 90 days after the end of each fiscal year, Borrower’s Report on Form 10-K
containing audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank; (iv) a prompt report of any legal actions pending or
threatened against Borrower or any Subsidiary that could reasonably result in
damages or costs to Borrower or any Subsidiary of $500,000 or more; (v) within
45 days of the end of each fiscal year budgets, sales projections, operating
plans, 8-K filings or other financial information Bank reasonably requests,
including, a business forecast for the next fiscal year, including quarterly
projected balance sheets, income statements and cash flow statements; and
(vi) any other information regarding the operations, business affairs or
financial condition of the Borrower or any Subsidiary, or compliance with the
terms of this Agreement, Bank reasonably requests. Intentionally Blank.

(b) Intentionally Blank.

(c) will deliver to Bank with the financial statements required in subsection
(a) above, a Compliance Certificate signed by a Responsible Officer in the form
of Exhibit C.

(d) Within 30 days after the end of each fiscal month, Borrower shall provide to
Bank (i) a detailed aging of its accounts receivable and accounts payable, and
(ii) a Borrowing Base Certificate signed by a Responsible Officer.

(e) Borrower will allow Bank to audit Borrower’s Collateral at Borrower’s
reasonable expense. Such audits will be conducted no more often than every
3 months unless an Event of Default or an event which, with notice or passage of
time or both would constitute an Event of Default, has occurred and is
continuing.

2.5 Section 6.7 (Financial Covenants). Section 6.7 is amended in its entirety to
read as follows:

(a) Minimum Liquidity Ratio. Borrower will maintain as of the last day of each
fiscal month, a Liquidity Ratio of not less than 1.50:1.00. The Liquidity Ratio
is calculated as the sum of (i) Borrower’s unrestricted cash and cash
equivalents, short-term marketable securities and 50% of consolidated Accounts
divided by (ii) the Obligations.

(b) Tangible Net Worth. Borrower will maintain, as of the last day of each
fiscal quarter set forth below, a Tangible Net Worth of at least the amount set
forth opposite such date. For purposes of this calculation, up to $5,000,000 in
an aggregate amount of non-cash charges relating to inventory write-downs and/or
restructuring charges may be added to Tangible Net Worth.

     
Fiscal Quarter Ending Date
  Minimum Tangible Net Worth
 
   
September 30, 2006
December 31, 2006
March 31, 2007
June 30, 2007
  $600,000
(-$5,500,000)
(-$10,000,000)
(-$20,000,000)

and each fiscal quarter thereafter $2,500,000 plus 50% of any positive net
income for each fiscal quarter thereafter

2.6 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Revolving Maturity Date” is the earliest of (i) a violation of Section 7.2(a)
or (b), (ii) a Merger or Acquisition, (iii) the Borrower’s receipt of net
proceeds from the consummation of an equity financing of no less than
$10,000,000 or (iv) September 29, 2007.

2.7 Exhibits to the Loan Agreement. Exhibit C (Compliance Certificate) is
deleted and replaced with the form attached hereto as Exhibit A. Exhibit E
(LIBOR Supplement) is hereby deleted.

3. Limitation of Amendments.

3.1 The amendments set forth in Sections 2 above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment to Bank of the initial success fee referenced in
Section 2.4(a)(i) of the Loan Agreement, (c) satisfactory due diligence
discussions between Bank and Borrower’s investment bankers in regards to the
pending Merger or Acquisition, and (d) payment of all Bank Expenses owing up to
the date hereof.

[Signature page follows.]

1

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

      BANK   BORROWER
Silicon Valley Bank
By:  /s/ Ray Aguilar
Name:  Ray Aguilar
Title:  Relationship Manager
  Sipex Corporation
By:  /s/ Clyde R. Wallin
Name:  Clyde R. Wallin
Title:  CFO

2

EXHIBIT A

EXHIBIT C

COMPLIANCE CERTIFICATE

     
TO:
FROM:
  SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054
Sipex Corporation

The undersigned authorized officer (“Officer”) of Sipex Corporation (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending      with all required covenants except as
noted below, and (ii) all representations and warranties in the Agreement are
true and correct in all material respects on this date. In addition, the Officer
certifies that Borrower and each Subsidiary (i) has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP and
(ii) does not have any legal actions pending or threatened against Borrower or
any Subsidiary of which Borrower has not notified Bank in accordance with
Section 6.2 of the Agreement. Attached are the required documents supporting the
certifications contained herein. The Officer certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes. The Officer acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Compliance Certificate
  With monthly, 10Q and 10K
financial statements and with
Cash Holding Report and
Deferred Revenue Report   Yes



  No




Borrower prepared
monthly financial
statements
 

Within 30 days of month end  

Yes  

No
10Q, 10K (Audited)
with financial
statements
  Within earlier of 5 days of
issuance or 50 days of
quarter end for 10Q and 90
days for 10K  


Yes  


No
A/R and A/P Aging
Report and Borrowing
Base Certificate
 

Monthly within 30 days  

Yes  

No
Annual Forecast along
with business
forecast, quarterly
projected balance
sheets, income
statements and cash
flow statements
 





Annually within 45 days of FYE  





Yes  





No
Any other information
regarding the
operations, business
affairs or financial
condition of the
Borrower or any
Subsidiary as Bank
may request
 






Promptly after Bank requests  






Yes  






No

                  Financial Covenant   Required   Actual   Complies
Maintain (at month end):
 
 
 
 

Minimum Liquidity Ratio
  1.5:1.00        :1.00   Yes   No
Maintain (at quarter end):
 
 
 
 

Minimum Tangible Net Worth
  $600,000 (at 9/30/06)
(-$5,500,000) (at 12/31/06)
(-$10,000,000) (at 3/31/07)
(-$20,000,000) (at 6/30/07)
$2,500,000 plus 50% of any
positive net income for
each fiscal quarter
thereafter   $     







  Yes







  No








Borrower has deposit
accounts located at the
following institutions
only: Silicon Valley Bank
     
 




 




 




 






      Comments   BANK USE ONLY
Regarding
  Received by:
Exceptions: See
Attached.
  AUTHORIZED SIGNER
Date:
Sincerely,
  Verified:
Sipex Corporation
Signature
  AUTHORIZED SIGNER
Date:
Title
  Compliance Status: Yes No
 
   
Date
 


3